COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     In the Interest of E.S.T., a/k/a E.T., a child

Appellate case number:   01-21-00088-CV

Trial court case number: 2019-01176J

Trial court:             315th District Court of Harris County

       Appellant, L.D., filed an unopposed motion for an extension of time in which to file his
brief. The motion is granted. The brief of appellant, L.D., is due to be filed no later than
Wednesday, April 14, 2021. See TEX. R. APP. P. 28.4(a), 38.6(d).
        This appeal involves the termination of the parent-child relationship. This Court is
required to bring the appeal to final disposition within 180 days of February 19, 2021, the date
the notice of appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin. 6.2,
reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. Accordingly, no further extensions
will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: March 18, 2021